UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DENISE MASON, individually and on
behalf of other similarly situated
individuals, 18 ev 10826 (JGK)

Plaintiffs, ORDER

 

- against -
REED’s INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:
The parties should advise the Court by July 9, 2021 as to

the status of the case.

SO ORDERED.
a {3
Dated: New York, New York mS i) / Ke (2
June 24, 2021 j Lo? ot i. ae

 

John G. Koeltl
United States District Judge

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: 6/24 /202|_

 

 

 

 

 

 

 
